                                                                 1   HYUNSUK ALBERT CHANG (SBN 206270)
                                                                     Email: albertchang@aclawfirm.net
                                                                 2   GRACE HYOJUNG JANG (SBN 302640)
                                                                     Email: gracejang@aclawfirm.net
                                                                 3   LAW OFFICES     OF ALBERT CHANG
                                                                     1225 W. 190th Street, Suite 420
                                                                 4   Gardena, CA 90248
                                                                     Telephone (310) 769-6836
                                                                 5   Facsimile (310) 769-6787
                                                                 6
                                                                     Attorneys for Plaintiff AN BANG TRADING, LTD.,
                                                                 7   a South Korean Company
                                                                 8

                                                                 9
                                                                                      UNITED STATES DISTRICT COURT
                                                                10
                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                11

                                                                     AN BANG TRADING, LTD., a South ) Case No. 2:18-cv-06945-JFW-FFM
LAW OFFICES OF ALBERT CHANG




                                                                12
                                                                                                          )
                              1225 W. 190th Street, Suite 420
                                Gardena, California 90248




                                                                     Korean Company,                      ) Honorable John F. Walter
                                                                13
                                                                                                          )
                                                                                  Plaintiff,
                                     (310) 769-6836




                                                                14
                                                                                                          )
                                                                                                          ) [PROPOSED] JUDGMENT
                                                                            vs.                           ) AGAINST DEFENDANT
                                                                15
                                                                                                          )
                                                                                                            HUMMING FASHION LK, INC.,
                                                                16   TYCHE DONCA CORPORATION, a )) D/B/A MINTCHOCO
                                                                17
                                                                     California Corporation, d/b/a TYCHE; )
                                                                     HENRY S. KANG, an individual;        )
                                                                18
                                                                                                          )
                                                                     HUMMING FASHION LK, INC., a          )
                                                                19   California Corporation, d/b/a        )
                                                                                                          )
                                                                     MINTCHOCO; INKI KIM, an              )
                                                                20
                                                                     individual; VANILLA MONKEY LTD, )
                                                                21   a California Corporation, d/b/a      )
                                                                                                          )
                                                                22
                                                                     VANILLA MONKEY; SEOK EUN             )
                                                                     KANG, an individual; and DOES 1      )
                                                                23
                                                                                                          )
                                                                     through 50, inclusive,               )
                                                                24
                                                                                                          )
                                                                                                          )
                                                                25
                                                                                  Defendants.             )
                                                                                                          )
                                                                26
                                                                                                          )
                                                                                                          )
                                                                27
                                                                                                          )

                                                                28

                                                                                   [PROPOSED] JUDGMENT AGAINST DEFENDANT
                                                                                  HUMMING FASHION LK, INC., D/B/A MINTCHOCO
                                                                                                    -1-
                                                                 1                             [PROPOSED] JUDGMENT
                                                                 2

                                                                 3          On May 21, 2019, the Court granted Plaintiff An Bang Trading, Ltd.’s
                                                                 4   Application for Default Judgment by Court against Defendant Humming Fashion
                                                                 5   LK, Inc., d/b/a Mintchoco. As such, a judgment in the amount of $30,000.00 in
                                                                 6   statutory damages, $2,400.00 in attorneys’ fees, and $458.00 in costs, for a total of
                                                                 7   $32,858.00, is hereby GRANTED and ENTERED against Defendant Humming
                                                                 8   Fashion LK, Inc., d/b/a Mintchoco, and in favor of Plaintiff An Bang Trading,
                                                                 9   Ltd.
                                                                10

                                                                11
                                                                            May 28, 2019
LAW OFFICES OF ALBERT CHANG




                                                                12
                                                                     Date: __________________               By: ___________________________
                              1225 W. 190th Street, Suite 420




                                                                                                                  Honorable John F. Walter
                                Gardena, California 90248




                                                                13                                                United States District Court
                                     (310) 769-6836




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                      [PROPOSED] JUDGMENT AGAINST DEFENDANT
                                                                                     HUMMING FASHION LK, INC., D/B/A MINTCHOCO
                                                                                                       -2-
